Title: Orderly Book, 26 September 1758
From: Washington, George
To: 

 

[26 September 1758]

Camp at Reas Town Tuesday Septr 26th 1758
G. O.
Parole Dunachadee
Field Officer for to Morrow Majr Campbell.
Adjt for to morrow 1st V. Regt.


Detail for Guards
C.
S.
S.
C.
P.


H.


1
1
28


1 Vs.



1
12


2 [Vs.]

2
3
1
30


3 B. P.
1
0
1
1
11



1
2
5
4
81


Out Posts







H.

2
2

52


1 Vs.
1
1
2

22


2 [Vs.]
1
2
3
1
57


3 B. P.

1
2

21



2
6
9
1
152


Fatigue







H.




7


1 [V.]




3


2 [V.]



1
7


3 B. P.




3






1
20


